OPINION — AG — ** APPROPRIATIONS BILLS — CONSTITUTIONALITY — ONE SUBJECT RULE ** (1) BY REASON OF THE REQUIREMENTS OF ARTICLE V, SECTION 56, ARTICLE V, SECTION 57 — APPROPRIATIONS FOR THE EXPENSES OF THE EXECUTIVE, LEGISLATIVE AND JUDICIAL DEPARTMENTS OF GOVERNMENT MUST BE CONTAINED IN A SINGLE GENERAL APPROPRIATIONS BILL WHICH MAY 'NOT' CONTAIN ANY OTHER APPROPRIATIONS OR GENERAL LEGISLATION. (2) ALL OTHER APPROPRIATION OR GENERAL LAWS EXCEPT THOSE LAWFULLY ENCOMPASSED WITHIN THE GENERAL APPROPRIATIONS BILL MUST BE BY SEPARATE BILL EMBRACING BUT ONE SUBJECT. (3) HOUSE BILL NO. 1140 (74 O.S. 285 [74-285](46)) IS UNCONSTITUTIONAL AS SAID BILL APPROPRIATES MONEY IN A SEPARATE BILL FOR THE EXPENSES OF AN AGENCY OF THE EXECUTIVE DEPARTMENT WHICH CAN ONLY BE PROVIDED FOR IN THE GENERAL APPROPRIATIONS BILL SPECIFIED IN ARTICLE V,  SECTION 56 (4) FUNDS EXPENDED OR ENCUMBERED FOR EXPENDITURE PURSUANT TO APPROPRIATIONS MADE IN HOUSE BILL NO. 1140 ARE 'NOT' INVALIDATED BY REASON OF THE UNCONSTITUTIONALITY OF SAID BILL AS PUBLIC OFFICERS MAY RELY ON THE PRESUMED CONSTITUTIONALITY OF A LAW UNTIL SUCH LAW IS JUDICIALLY DECLARED UNCONSTITUTIONAL OR UNTIL ADVISED BY PROPER OFFICER OF THE UNCONSTITUTIONALITY OF THE LAW. (GENERAL APPROPRIATION BILL) CITE: OPINION NO. 77-202, OPINION NO. 86-099, NOTE: SEE OPINION NO. 83-186 ARTICLE VI, SECTION 12, ARTICLE V, SECTION 55) (JOHN F. PERCIVAL) == SEE OPINION NO. 88-601 (1988) ==